Title: To George Washington from William Shepard, 21 June 1781
From: Shepard, William
To: Washington, George


                        
                            Sir,
                            Springfield June 21st 1781
                        
                        Your Excellencies Letter bearing date June the 8th came safe to hand, have duly observ’d the contents shall
                            do all in my power to comply with Your Excellencies directions. Must beg Your Excellencies pardon for not dating my
                            Letter, it ought to have been dated the 28th of May 1781.
                        I have the pleasure to inform Your Excellency that this Department begins to move to Public advantage under
                            the new Regulations, by General Cornwell from the Board of War for that purpose.
                        The Quarter Master department has receiv’d a small supply of Money.
                        By the exertions of General Cornwell the Stores of all Kinds will soon be forwarded which are Order’d from
                            this Post,:some are on their way with guards from this Post. others will set off tomorrow under the directions of an
                            Officer, who will collect the other small Guards already sent on; & deliver the whole at West Point. I have the
                            Honor to be Your Excellencies Obedient Humble Servant
                        
                            Wm Shepard

                        
                    